Citation Nr: 0739403	
Decision Date: 12/14/07    Archive Date: 12/19/07

DOCKET NO.  05-21 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for hearing loss in the 
right ear.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel


INTRODUCTION

The veteran had active service from March 1986 to August 1986 
and from November 2002 to October 2003.    

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a June 2004 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Lincoln, 
Nebraska.

With respect to the veteran's request for a hearing noted on 
his substantive appeal, received in July 2005, the Board 
observes that his request was withdrawn in April 2007.


FINDING OF FACT

There has been no demonstration by competent clinical 
evidence of record that the veteran has a current right ear 
hearing loss disability for VA purposes.


CONCLUSION OF LAW

Right ear hearing loss disability was not incurred in, or 
aggravated by active service, nor may sensorineural hearing 
loss be presumed to have been so incurred or aggravated.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).  



Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

VA satisfied its duty to notify as to the claim by means of 
February 2004, January 2005, and March 2006 letters from the 
RO to the appellant.  These letters informed him of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.  The 
veteran was also asked to submit pertinent evidence and/or 
information in his possession to the AOJ.  Additionally, the 
March 2006 letter informed the veteran as to the law 
pertaining to the assignment of a disability rating and 
effective date as the Court required in Dingess/Hartman.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that compliance with 38 U.S.C.A. § 5103 required that 
VCAA notice be provided prior to an initial unfavorable 
agency of original jurisdiction decision.  Because the VCAA 
notice in this case was not completed prior to the initial 
AOJ adjudication denying the claim, the timing of the notice 
does not comply with the express requirements of the law as 
found by the Court in Pelegrini.  Here, the Board finds that 
any defect with respect to the timing of the VCAA notice was 
harmless error.  Although the notice was provided to the 
appellant after the initial adjudication, the claim was 
readjudicated thereafter, and the appellant has not been 
prejudiced thereby.  The content of the notice fully complied 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), and Dingess/Hartman.  After the notice was 
provided, the case was readjudicated and a supplemental 
statement of the case was provided to the veteran in July 
2006.  The veteran has been provided with every opportunity 
to submit evidence and argument in support of his claim, and 
to respond to VA notices.  Therefore, not withstanding 
Pelegrini, to decide the appeal would not be prejudicial to 
him.

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records and reports of post-
service private and VA treatment and examination.  
Additionally, the claims file contains the veteran's 
statements in support of his claim.  The Board has carefully 
reviewed his statements and concludes that there has been no 
identification of further available evidence not already of 
record.  The Board has also perused the medical records for 
references to additional treatment reports not of record, but 
has found nothing to suggest that there is any outstanding 
evidence with respect to the veteran's claim.  The Board 
notes that the veteran has been afforded VA examinations and 
finds that there is sufficient competent medical evidence of 
record to make a decision on this claim.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.

Legal criteria

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in active service or 
for aggravation of a pre-existing injury or disease in active 
military service.  38 U.S.C.A. §§ 1110 and 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).    

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and sensorineural hearing loss, as an 
organic disease of the nervous system, becomes manifest to a 
degree of 10 percent or more within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in or aggravated by service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309 (2007).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or 
greater; or when the thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2007).

Analysis

The veteran contends that service connection is warranted for 
right ear hearing loss.  The Board notes that veteran 
originally contended service connection was warranted for 
bilateral hearing loss.  During the appeal process, a July 
2006 rating decision granted service connection for hearing 
loss in the left ear.

In this case, medical records show normal hearing in the 
right ear upon clinical examination prior to service, in 
September 1985.  A general physical examination in October 
1992, between his periods of service, also showed normal 
hearing in the right ear.  A November 1997 periodic 
examination revealed normal hearing in the right ear through 
4,000 Hertz.  An August 2002 audiometry, between his periods 
of service, also showed normal hearing in the right ear 
through 4,000 Hertz.  See Hensley v. Brown, 5 Vet. App. 155  
(1993) (defining the threshold for normal hearing as from 0 
to 20 decibels, and higher threshold levels indicate some 
degree of  hearing loss).  Moreover, none of the results from 
the aforementioned audiological evaluations (which reflected 
pure tone thresholds that ranged from 5 to 20 decibels from 
500 to 4,000 Hertz) demonstrated a hearing loss, "disability" 
for VA compensation purposes, per 38 C.F.R. § 3.385.  

The Board notes that, although hearing loss for VA purposes 
was not demonstrated in service, the veteran can establish 
service connection on the basis of post-service evidence of a 
nexus between current hearing loss disability and service.  
38 C.F.R. § 3.303(d); see also Hensley, 5 Vet. App. at 158.  
Also, under 38 U.S.C.A. § 1154(a) (West 2002), VA is required 
to consider the veteran's contentions in conjunction with the 
circumstances of his service.  

The veteran's DD Form 214 reflects the veteran's primary 
military occupational specialty was infantryman.  The veteran 
reports noise exposure from vehicles, high-pitched radios, 
and a few explosions during active duty.  As such, the Board 
finds that the veteran's claims of in-service exposure to 
noise trauma are competent and credible and are consistent 
with the military occupational specialty listed on his DD 
Form 214.  See 38 U.S.C.A. § 1154(a).  However, for service 
connection to be granted, competent medical evidence still 
must show that the veteran has a current chronic disability 
that is medically attributed to service.   

Since filing his claim in January 2004, the veteran has had 
two VA audiological examinations, in April 2004 and in June 
2006.  The veteran also submitted a private clinical record, 
dated in June 2005, from A.T., M.S., CCC-A.  The April 2004 
VA examination report shows the examiner reviewed the 
veteran's claims file and noted his reports of in-service 
noise exposure as previously described.  The 2004 audiogram 
revealed the following right ear pure tone thresholds:  10, 
10, 5, 10, and 25 decibels at 500, 1000, 2000, 3000, and 4000 
Hertz, respectively.  The CNC speech recognition score for 
the right ear was 98 percent.  The VA examiner noted that the 
veteran presents with normal hearing for rating purposes in 
the right ear.  The June 2005 private clinical record noted 
that the veteran's speech reception threshold was "15 dB 
HL" in his right ear with a speech discrimination score of 
"100% at 55 dB HL" in his right ear.  The June 2006 VA 
examination report noted a review of the veteran's past 
audiological examinations and a review of his history of 
military, occupational and/or recreational noise exposure.  
The June 2006 audiogram revealed the following puretone 
thresholds for the right ear:  10, 15, 15, 15, and 30 
decibels at 500, 1000, 2000, 3000, and 4000 Hertz, 
respectively.  At that time, the CNC speech recognition score 
for the right ear was 96 percent.  The VA examiner noted that 
the pure tone audiometry indicated a "very mild sensory 
hearing loss from 4-8 KHz in the right ear."  It was also 
noted that the type of hearing loss in the right ear was 
sensorineural and that the right ear hearing loss was "not 
disabling (per 38 CFR 3.385)."  

The Board notes that a clinical demonstration of a current 
chronic right ear hearing loss disability is requisite for 
service connection and there can be no valid claim for 
service connection in the absence of proof of a present 
disability.  See Brammer v. Derwinski, 3 Vet.  App. 223, 225 
(1992).  As there is no proof of a current right ear hearing 
loss disability for VA compensation purposes, the Board finds 
that service connection is not warranted.  See 2004 and 2006 
VA examination reports.

The veteran has expressed a belief, including in a May 2006 
statement in support of his claim, that he has hearing loss 
that is causally related to active service, and that such 
hearing loss should be service-connected.  Again, the Board 
finds the veteran's statements credible regarding his 
exposure to noise trauma in service.   In this regard, the 
Board notes that the veteran and other persons can attest to 
factual matters of which they had first-hand knowledge, e.g., 
experiencing pain in service and witnessing events.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  
However, the veteran has not been shown to possess the 
requisite skills necessary to be capable of making medical 
conclusions.  Thus, his statements regarding the etiology of 
his hearing loss do not constitute competent medical evidence 
and lack probative value.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).
  
In sum, the Board concludes that the evidence is sufficient 
to establish that the veteran was exposed to noise trauma in 
service, but the competent evidence of record fails to 
establish the presence of a current right ear hearing loss 
disability for VA purposes.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).




ORDER

Entitlement to service connection for hearing loss in the 
right ear is denied.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


